 



REPRESENTATIONS AND WARRANTIES AGREEMENT

DOCUMENT RW-08102012

 

These Representations and Warranties apply to all transaction documents related
to the Securities Purchase Agreement Document SPA-08102012 (the “Agreement”)
dated as of August 10, 2012, between T3 Motion, Inc., a Delaware corporation
(the “Company”) and JMJ Financial (the “Purchaser”). All capitalized terms not
otherwise defined herein shall have the meanings given such terms in the
Agreement.

 

The Company represents and warrants to the Purchaser, as of the date of the
Agreement (unless otherwise stated), as follows:

 

1)                   Authorized Capital Stock. As of August 10, 2012, the
Company has 150,000,000 authorized shares of common stock and 12,906,027 shares
of common stock issued and outstanding and 20,000,000 authorized shares of
preferred stock and none outstanding. The Company has 11,148,585 warrants
outstanding and 1,791,934 options outstanding. The Company has reserved for
other parties from its authorized shares of common stock: 11,148,585 shares for
warrants and 3,508,400 shares for employee stock options. As set forth above,
the total number of authorized shares reserved for other parties is 14,656,985,
there are 12,906,027 shares issued and outstanding, and there are therefore
122,436,987 authorized shares that are available for issuance or reservation,
and the Company will reserve a sufficient number of shares for Purchaser as set
forth in Section 3.2 of Document SPA-08102012. Except for customary adjustments
as a result of stock dividends, stock splits, combinations of shares,
reorganizations, recapitalizations, reclassifications or other similar events,
there are no anti-dilution or price adjustment provisions contained in any
security (other than the Note and the Warrant) issued by the Company (or in any
agreement providing rights to security holders). The issuance and sale of the
Note and the Warrant pursuant to the Agreement will not give rise to any
preemptive rights or rights of first refusal, co-sale rights or any other
similar rights on behalf of any person or result in the triggering of any
anti-dilution or other similar rights.

 

2)                   No Conflicts. The execution, delivery and performance by
the Company of the Agreement, the Note, and the Warrant, the issuance and sale
of the Securities, and the consummation by the Company of the transactions
contemplated thereby do not and will not: (i) conflict with or violate any
provision of the Company’s or any of its subsidiaries’ certificate or articles
of incorporation, bylaws or other organizational or charter documents, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any lien
upon any of the properties or assets of the Company or any of its subsidiaries,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or subsidiary
debt or otherwise) or other understanding to which the Company or any of its
subsidiaries is a party or by which any property or asset of the Company or any
of its subsidiaries is bound or affected, or (iii) conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
any subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a subsidiary
is bound or affected.

 

3)                   No Inconsistent Agreements. Neither the Company nor any of
its subsidiaries has entered into, as of the date hereof, nor shall the Company
or any of its subsidiaries, on or after the date of the Agreement, enter into
any agreement with respect to its securities that would have the effect of
impairing the rights granted to the Purchaser in the Agreement, the Note, or the
Warrant or that otherwise conflicts with the provisions of the Agreement, the
Note, or the Warrant.

 

4)                   DWAC/DTC. The Company is currently able to electronically
transfer shares via DWAC/FAST electronic transfer system. The shares of common
stock of the Company are DTC eligible.

 

5)                   Transfer Agent. The Company’s transfer agent is Securities
Transfer Corporation, [address, telephone, email]. Unless required under
applicable securities laws, the Company will not issue stop transfer
instructions to the transfer agent regarding any shares of common stock of the
Company issued to the Purchaser.

 

6)                   Registration Rights. No party has any right to cause the
Company to effect a registration under the Securities Act of 1933, as amended,
of any securities of the Company or any of its subsidiaries.

 



 1DOCUMENT RW-08102012

 

 

7)                   Piggyback Registrations Rights; Prohibition on Filing Other
Registration Statements. The Company shall include on the next S-1 or S-3
registration statement the Company files with SEC (or on the subsequent
registration statement if such registration statement is withdrawn) all shares
issuable upon conversion of the Note (the “Conversion Shares”), all shares
issuable upon exercise of the Warrant (the “Warrant Shares”), all shares paid to
the Holder as an Origination Fee pursuant to section 1.1.3 of the Agreement (the
“Origination Shares”), and all shares paid to the Holder as Interest under
Section 1.1 of the Note (the “Interest Shares,” and, collectively with the
Conversion Shares, the Warrant Shares, and the Origination Shares, the
“Registration Shares”) . The Company shall not file any other registration
statement on Forms S-1 or S-3 that does not include the Registration Shares
until all Registration Shares are registered pursuant to a registration
statement that is declared effective, provided that this Section 7 shall not
prohibit the Company from filing amendments to registration statements filed
prior to the date of the Agreement, and further provided that the Company need
not include Conversion Shares on in the registration statement for a firm
commitment underwritten offering that is intended to raise funds for the Company
to repay the Note. Failure to comply with the terms of this paragraph will
result in liquidated damages equal to the greater of $100,000 or 10% of the
outstanding principal balance of the Note being immediately due and payable to
the Holder at its election in the form of cash payment or addition to the
balance of the Note.

 

8)                   SEC Documents. The Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC for the last two years pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (the “SEC
Documents”). As of their respective filing dates, the SEC Documents complied in
all material respects with the requirements of the Exchange Act and the rules
and regulations of the SEC promulgated thereunder applicable to the SEC
Documents. As of their respective filing dates, the SEC Documents, taken as a
whole, did not contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

9)                   No Material Change. Since the date of the last Form 10-Q
filed by the Company with the SEC on May 15, 2012, (i) neither the Company nor
any of its subsidiaries has incurred any material liabilities or obligations,
indirect, or contingent, or entered into any material verbal or written
agreement or other transaction which is not in the ordinary course of business
or which could reasonably be expected to result in a material reduction in the
future earnings of the Company; (ii) neither the Company nor any of its
subsidiaries has altered its method of accounting; (iii) neither the Company nor
any of its subsidiaries has sustained any material loss or interference with its
respective businesses or properties from fire, flood, windstorm, accident or
other calamity not covered by insurance; (iv) the Company has not paid or
declared any dividends or other distributions with respect to its capital stock;
(v) there has not been any change in the capital stock of the Company, other
than the sale of the Securities under the Agreement and shares or options issued
pursuant to employee equity incentive plans or purchase plans approved by the
Company’s Board of Directors, or indebtedness material to the Company (other
than in the ordinary course of business); and (vi) except as disclosed to the
Purchaser, there has not been any material adverse change in the condition
(financial or otherwise), assets, properties, business, prospects or results of
operations of the Company. The Company does not have pending before the SEC any
request for confidential treatment of information.

 

10)               Transfer Taxes. All stock transfer fees or other taxes (other
than income taxes) which are required to be paid in connection with the sale and
transfer of the Securities or the conversion of the Notes or exercise of the
Warrants will be, or, when the liability arises, will have been, fully paid or
provided for by the Company and all laws imposing such fees and/or taxes will be
or will have been fully complied with.

 

11)               Other Financings. Except as disclosed on Schedule 11, the
Company has not engaged in any financing transaction during the previous twelve
(12) months in which the Company has issued securities, and does not currently
have outstanding any securities, with either (i) a conversion price more
favorable to the holder than the conversion price set forth in the Note, or (ii)
an exercise price more favorable to the holder than the exercise price set forth
in the Warrant.

 

12)               Use of proceeds. The Company shall use the net proceeds from
the sale of the Securities hereunder for working capital, capital expenditures,
and operating expenses.

 

13)               Bridge Loan. The Company intends for the financing under the
Agreement and the Note to be a bridge loan that the Company intends to repay
prior to the Maturity Date set forth in the Note. The Company understands and
acknowledges that the Purchaser will not extend the Maturity Date of the Note.

 



 2DOCUMENT RW-08102012

 

 

14)               Litigation. Except as disclosed in Schedule 14, there is no
action, suit, inquiry, notice of violation, default, proceeding or investigation
existing or pending against or affecting the Company, any of its subsidiaries or
any of their respective properties before or by any court, arbitrator,
governmental or administrative agency or regulatory authority (federal, state,
county, local or foreign) (collectively, an “Action”). Neither the Company nor
any of its subsidiaries, nor any director or officer thereof, is or has been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.

 

15)               Law. There has not been, and to the knowledge of the Company,
there is not pending or contemplated, any inquiry or investigation by the SEC,
any state securities regulator, or the U.S. Department of Justice targeted at
the Company or any current officer, director, or employee of the Company; and
more specifically, neither the Company nor any of its current officers,
directors, or employees have received any subpoena or inquiry from any
regulatory authority listed within this paragraph targeted at the Company or any
current officer, director, or employee. The SEC has not issued any stop order or
other order suspending the effectiveness of any registration statement filed by
the Company or any of its subsidiaries under the Exchange Act or the Securities
Act.

 

16)               No Bankruptcy. The Company has no current intention to file
for reorganization or liquidation under the bankruptcy or reorganization laws of
any jurisdiction within one year from the effective date of the Agreement.

 

17)               No Reverse Split. So long as there remains any balance due to
the Purchaser under the Note, the Company shall not undertake a reverse split or
reclassification of the Company’s common stock without the prior written consent
of the Purchaser unless such reverse split is a condition to maintaining the
Company’s listing on its primary exchange. In the event of the Company’s failure
to honor this Section 17, the Company shall pay liquidated damages to the
Purchaser in an amount equal to 50% of the Principal Sum of the Note plus $5,000
per day from the time of the reverse split or reclassification until such time
as the Company repays the Note.

 

18)               Conversion and Exercise. By entering into the Agreement, the
Company agrees to take responsibility and accountability for the conversion
terms of the Note and the exercise terms of the Warrant, and to honor the
conversion and exercise terms as set forth in the Note and the Warrant.

 

19)               Participation in Future Financings. From the date hereof until
the twelve (12) month anniversary of the effective date of the Agreement, upon
any issuance by the Company or any of its subsidiaries of any security for cash
consideration (a “Subsequent Financing”), the Purchaser shall have the right to
participate in the Subsequent Financing in an amount up to the balance of the
Note outstanding on substantially the same terms, conditions and price as
provided to other investors in such Subsequent Financing.

 

COMPANY:

 

T3 MOTION, INC.

 

 

By: /s/ Rod Keller                  

Rod Keller

Chief Executive Officer

 

 

PURCHASER:

 

 

         /s/ Justin Keener           

JMJ Financial / Its Principal

 



 3DOCUMENT RW-08102012

 

